


 HR 1676 ENR: Native American Home Ownership

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		One Hundred Tenth Congress of the United States
		  of America
		At the First
		  SessionBegun and held at the City of Washington on
		Thursday, the fourth day of January, two thousand and seven
		H. R. 1676
		
		AN ACT
		To reauthorize the program of the Secretary
		  of Housing and Urban Development for loan guarantees for Indian
		  housing.
	
	
		1.Short titleThis Act may be cited as the
			 Native American Home Ownership
			 Opportunity Act of 2007.
		2.Loan guarantees
			 for Native American housingSection 184(i) of the Housing and Community
			 Development Act of 1992 (12 U.S.C. 1715z–13a(i)) is amended as follows:
			(1)Outstanding
			 aggregate limitationIn paragraph (5)(C), by striking
			 fiscal years 1997 through 2007 and inserting fiscal years
			 2008 through 2012.
			(2)Authorization of
			 appropriationsIn paragraph (7), by striking fiscal years
			 1997 through 2007 and inserting fiscal years 2008 through
			 2012.
			
	
		
			Speaker of the House of Representatives.
		
		
			Vice President of the United States and President of the
			 Senate.
		
	
